Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1-19-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,395,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 13 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method for maintenance of a plurality of washroom facilities according to the claim including storing one or more washroom facility files on a server system, the one or more washroom facility files including information regarding the product level or amount condition of the product dispensers; generating a message including a set of instructions unique to each of the washroom facilities based upon a set of washroom facility files stored on a server system, the set of instructions including instructions as to the amount of product refill to be added to the dispenser; and transmitting the message including the set of instructions to maintenance personnel at the beginning of their work shift regarding expected refill requirements of the washroom facilities assigned to the maintenance personnel based on current conditions or requirements in the washroom facility files.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Strahlin (US Patent Publication No. 2013/0240554) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a method comprising detecting a level of washroom tissue product in a dispenser and providing information about a level on a tissue refill.
Himmelmann et al. (US Patent Publication No. 2015/0206077) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a system and methods for monitoring product levels in product dispensers within a washroom facility and to sending refill instructions to a member of a cleaning staff.
Talarico (US Patent No. 2004/0220822) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a method of identifying when a maintenance personnel enters a washroom facility and providing a set of instructions to the maintenance personnel in a message delivered to the maintenance personnel.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754